Citation Nr: 1232983	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  05-33 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to February 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2009 and February 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The issue previously before the Board was entitlement to service connection for a bilateral knee disability.  In a June 2012 rating decision the RO granted service connection for a left knee disorder.  Service connection for a right knee disability continued to be denied.  As the claim of entitlement to service connection for a right knee disorder continues to be denied, that claim remains in appellate status.  As service connection for a left knee disability has been granted, that issue is no longer before the Board.

The Board has reviewed the Veteran's Virtual VA file and finds that there are no additional records pertinent to the present claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right knee disability.  After a careful review of the evidence of record, the claim unfortunately must be remanded once again for clarification.  

Service treatment records show that the Veteran was seen for complaints of pain on his left knee.  There was also evidence of a pre-service left knee disorder.  The service medical records are completely silent for any in-service complaints and/or diagnosis relating to the Veteran's right knee.  

Following a June 2009 VA examination the examiner diagnosed the Veteran with limited knee joint function bilaterally, but opined that the etiology of the dysfunction was unknown.  It was also noted that the appellant had internal derangement of the knees, but it was not believed that a preexisting injury, to include a left knee laceration, in any way contributed to the current symptoms.

The Board remanded the claim in February 2011 for a new VA medical opinion.  In April 2011 a VA examiner stated that it was more likely than not that the Veteran's service connected injuries were the sole cause of the current disability and the current disability is not related to the pre-induction injury, which was completely resolved.  Given that the appellant was not service connected for any injury the RO requested a new opinion. 

In a November 2011 addendum prepared by the same April 2011 examiner, the VA examiner retracted his earlier statement and stated that it was a service connected injury indeed and that the Veteran had not provided the examiner with a history that it was a service connected injury.

The RO requested yet another clarification of the opinion and in January 2012, the April 2011 examiner opined as follows: "the patient had reported that since this began in March 2004, approximately within the time frame that the patient was discharged from the Navy.  Therefore, it is more likely than not that the patient's symptoms may have been a result of his service connected injury.  However, the patient could not identify an actual etiology or event that precipitated his symptoms."

One last opinion from the same April 2011 examiner was obtained in April 2012 which stated that after a review of the chart, it is more likely than not that the patient's injuries to the knee were a result of a service connected injury.

Upon reviewing this evidence, unfortunately, the Board concludes that the opinions offered by the April 2011 examiner are ambiguous.  There is no documented in-service injury to either knee.  The only documented complaints are of left knee pain.  There were no in-service complaints or findings pertaining to the right knee.  Moreover, at the time the April 2011 opinion was provided, there were no service connected disabilities.  Finally, none of the opinions specifically address the etiology of any current right knee disorder.  Therefore, a new opinion from a different examiner is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain a VA medical opinion from a different physician addressing the etiology of any current right knee disability.  The physician is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The physician must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  The physician must opine whether any currently diagnosed limited right knee joint function is in any way related to any incident in service.  If the physician finds that any diagnosed right knee disability is related to an incident in service, the physician must specifically state what the incident is.  The physician must opine whether the right knee disability was caused by or aggravated by the now service connected left knee disability.  The physician must explain the rationale for any and all opinions expressed.  If the physician finds that the questions cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.  If the physician finds that a new physical examination is required before an opinion may be offered, such an examination must be conducted.  The physician must consider the above discussion in providing any report. 

2.  The RO/AMC must review the medical opinion to ensure that it is in complete compliance with the directives of this remand.  The AMC/RO must ensure that the physician documented her/his consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

3.  Thereafter, the RO/AMC must readjudicate the claim for entitlement to service connection for a right knee disability.  This must include consideration of e to This must include consideration of entitlement to service connection secondary to a left knee disorder.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


